Citation Nr: 1455139	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-09 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral knee and ankle disabilities. 

3.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected bilateral knee and ankle disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO, in pertinent part, denied the benefits sought in the instant appeal, as well as a claim for bilateral hearing loss.  

The claims were most recently before the Board in December 2013 wherein the claim for bilateral hearing loss was denied; consequently, the matter is no longer in appellate status.  The remaining matters were remanded for further development and adjudication.  The claims have been returned to the Board and are now ready for appellate disposition.


FINDINGS OF FACT

1.  Tinnitus is due to the Veteran's period of active military service.

2.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's lumbar spine disability, variously diagnosed as strain, degenerative disc disease (DDD) and degenerative joint disease (DJD), is due to events in active service or proximately due to, the result of, or aggravated by the service-connected bilateral knee and ankle disabilities. 

3.  A right hip disability, variously diagnosed as greater trochanteric bursitis and mild DJD, is proximately due to or the result of the service-connected bilateral knee and ankle disabilities. 

CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014);    38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral knee and ankle disabilities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for a right hip disability, as secondary to the service-connected bilateral knee and ankle disabilities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In this decision, the Board grants entitlement to service connection for a right hip disability and tinnitus, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

With regard to the claim for a lumbar spine disability, the RO provided the Veteran pre-adjudication notice by letters dated in January 2006 and May 2006.  

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining post-service records, and afforded the Veteran VA examinations.  

Records from the Social Security Administration are not available.  See response dated February 2012.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury and not due to the natural progress of the disease, will also be service-connected.  38 C.F.R. § 3.310.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as arthritis, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).


Tinnitus

The Veteran seeks service connection for tinnitus, which he contends is the result of noise exposure while performing duties as a medic attached to a field artillery unit.  He asserts the acoustic trauma was from exposure to artillery noise during field exercises and from the firing range.  See VA Form 9 received in March 2008.  He has informed VA examiners that tinnitus began during his artillery training, especially when they were instructed to "expend all ammo," and has continued intermittently to this day.  See May 2013 and April 2014 VA examination reports.   

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted. 38 C.F.R. § 3.102. 

Service personnel records confirm the Veteran's military occupational specialty was a medical specialist attached to a field artillery unit at Fort Bragg, North Carolina, from November 1977 to February 1980.  Noise exposure is consistent with the circumstances of the Veteran's service.  Thus, the Board finds the Veteran competent and credible regarding his allegations that tinnitus began after exposure to loud noises while in service. 

VA examination reports confirm a diagnosis of intermittent tinnitus and will therefore suffice as evidence of a nexus between the current tinnitus and that which first manifested during active service.
   
The Board is cognizant that the April 2014 VA examiner stated that tinnitus was not caused by or a result of military noise exposure; however, the Board finds that the probative value of the VA opinion diminishes in light of the cumulative evidence of record (the Veteran's competent lay statements as to manifestations of tinnitus and service personnel records confirming  his duties attached to a field artillery unit).  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  Moreover, though the examiner reasoned that tinnitus did not manifest in service as a basis of her denial, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all the evidence of record, including the Veteran's credible statements, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for tinnitus will therefore be granted.


Lumbar Spine Disability

The Veteran seeks service connection for a lumbar spine disability, which he contends is the result of a compensatory gait from his service-connected bilateral knee and ankle disabilities.  

The Veteran does not allege direct causation nor does the record support such a finding.  38 C.F.R. § 3.303.  The Veteran has been diagnosed with minimal DJD and DDD of the lumbar spine, which was first noted upon VA examination in 2013, which is outside the one-year presumptive period for arthritis.  38 C.F.R. §§ 3.307, 3.309.

The question of whether the Veteran has a current back disability is not in dispute.  What is in dispute however, is whether such disability is secondary to the service-connected bilateral knee and ankle disabilities.  After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

Notably, the August 2014 VA addendum opinion indicates the lumbar spine disability was less likely than not (less than 50 percent probability) proximately due to, the result of, or aggravated by the Veteran's service-connected knee and ankle conditions, to include as a result of a compensatory gait from the bilateral knee and ankle disabilities.  The examiner reasoned there was no scientifically based medical literature to support an association, not causal or permanent worsening, of low back pain/strain due to knee or ankle conditions, even with a compensatory antalgic gait.  Prior VA examiners, to include those in October 2006 and May 2013, also opined the Veteran's lumbar spine condition was not proximately due to or aggravated by the service-connected bilateral knee condition.  

The only opinion in favor of the Veteran's claim is from his private provider, LSWS.  His opinion that the Veteran's back hurt on a chronic basis because of the severe nature of his knee problems, which caused compensatory abnormal movements and pain in his back, is outweighed by the VA examination opinions.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).   
    
The opinions reached by the VA examiners were based on a complete review of the claims folder, to include the service treatment and personnel records and post-service VA and private medical records.  Whereas LSWS did not indicate such a review of the record nor provide any rationale for his opinion. 

The preponderance of the evidence does not establish a link between the Veteran's lumbar spine disability and his service-connected bilateral knee and ankle disabilities.  Thus, the Board finds service connection for a lumbar spine disability is not warranted. 

The evidence is not in relative equipoise.  The appeal must therefore be denied.  
38 U.S.C.A § 5107(b).   
Right Hip Disability

The Veteran seeks service connection for a right hip disability, which he contends is the result of a compensatory gait from his service-connected bilateral knee and ankle disabilities.  

The Veteran does not allege direct causation nor does the record support such a finding.  38 C.F.R. § 3.303.  The Veteran has been diagnosed with greater trochanteric bursitis and mild DJD.  X-rays dated in 1999 from Raleigh Orthopaedic Clinic first noted minimal arthritis changes of the acetabulum, which is outside the one-year presumptive period for arthritis.  38 C.F.R. §§ 3.307, 3.309.

The evidence is in equipoise as to whether the current right hip disability is related to the service-connected bilateral knee and ankle conditions.  The Veteran's private provider, LSWS, opined the Veteran's hip hurt on a chronic basis because of the severe nature of his knee problems, which caused compensatory abnormal movements and pain in his hip.  The Board is aware no rationale was provided by LSWS; however, the opinion is bolstered by the more reasoned opinion of the August 2014 VA examiner. 

The May 2013 VA examiner opined it was less likely as not that the Veteran's right hip condition was due to or aggravated by his bilateral knee conditions; however, the examiner indicated he could not state with certainty if the etiology of the Veteran's right hip condition was due to the ladder fall, motor vehicle accident or the knee condition or a combination of all three.  Hence, the opinion was rendered inadequate. 

The April 2014 VA examiner opined the hip condition was not caused by or worsened by his service-connected bilateral knee disability, but very likely caused by and due to the normal aging process.  The Board previously determined this opinion was inadequate as the examiner did not discuss the private opinion outlined above, regarding compensatory gait due to bilateral knee disabilities.

The August 2014 VA addendum opinion indicates the currently diagnosed greater trochanteric bursitis of the right hip is at least as likely as not proximately due to the Veteran's service connected knee and ankle conditions.  The examiner reasoned that medical literature found that trochanteric bursitis could occur when other conditions such as osteoarthritis of the knee and hip, sacroiliac joint disorders, leg length discrepancy, ankle sprain, and bunions of the feet cause changes in the patient's gait, placing varus stress on the hip joint.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  

In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Based on the evidence of record, service connection for a right hip disability secondary to the service-connected bilateral knee and ankle disabilities is warranted.  There is no need for further medical inquiry.  The appeal is granted.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral knee and ankle disabilities, is denied. 

Entitlement to service connection for a right hip disability, as secondary to the service-connected bilateral knee and ankle disabilities, is granted. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


